Citation Nr: 9903834	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date earlier than August 10, 
1994, for a grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran currently 
resides in Puerto Rico.  His appeal has been forwarded from 
the San Juan RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is currently manifested by 
hypervigilance, sleep disorders, hallucinations when not 
medicated, constricted affect, tense speech, anxious mood, 
and avoidance behavior which results in significant 
impairment.

3.  The veteran's reopened claim for service connection for 
PTSD was received by the RO on August 10, 1994.  Previous 
claims for service connection for PTSD had been denied, as 
there was no diagnosis of PTSD.

4.  The first medical evidence showing a diagnosis of PTSD 
was the VA examination conducted on September 12, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, of 50 percent, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9411 
(1998).

2.  There is no legal entitlement to an effective date 
earlier than August 10, 1994, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(b)(2)(i) and (r) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the PTSD disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his PTSD has worsened and warrants 
an increased disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for PTSD was granted via a rating decision 
of May 1995.  An evaluation of 30 percent was assigned.

The report of a VA PTSD examination, conducted in September 
1994, shows the veteran stating that he is very nervous, that 
he wants to be alone, and that he has amnesia when he sees 
something bad.  He reported that during the Korean war, while 
on outpost duty, his sleeping bag was set afire by a short 
smoke round from an 81mm mortar.  He stated that he ran 
shouting and yelling like a mad person.  

He stated that on a later occasion he was told that he 
awakened and began to act crazy and was trying to fight with 
the other members of his platoon.  He reported that he 
remembers seeing a close friend who was hit in the chest with 
a mortar round.

He reported that he received some psychiatric care in Korea, 
and that it was recommended that he continue counseling after 
discharge, but he never did.  In 1982 he was fired from his 
job because of nerves.  He had worked as a teacher in 
secondary and high school during his career, and as a school 
director for seven years.  He was noted to be living with his 
wife of 39 years.  He has eight children, between the ages of 
23 and 37.  His family is very close and keeps in touch, 
except for one daughter in New York City.  He began seeing a 
psychiatrist at the VA mental health clinic in Ponce.  

Mental status examination showed his speech was normal in 
rate and volume.  His form of thought was relevant and goal 
directed.  His mood was nervous and his affect was anxious.  
He reported difficulty sleeping due to night sweats and 
nightmares about bad things that happened in Korea.  

He reported that he has much more trouble sleeping after 
seeing pictures of war, or smelling gunpowder, which is 
frequently used at parties in Puerto Rico.  He stated that at 
these times he lies in bed and becomes very diaphoretic and 
anxious.  He complained of being very irritable most of the 
time.  

He reported getting confused and forgetting things.  He 
stated that he has episodes of amnesia in which he forgets 
who he is or where he is.  He stated that he stopped driving 
because of these incidents.  He stated that his appetite was 
okay and that he eats more when he is upset or anxious.  He 
had apathy and anhedonia.  

He denied auditory or visual hallucinations, but stated he 
sometimes had the feeling of being touched when there is no 
one there.  He complained of hypervigilance at home, in that 
he blocks the doors with furniture and checks frequently to 
make sure that the lock and the barrier are secure.  He also 
checks the windows frequently, and looks out to make sure 
that nothing is going on, and that no one is near his home.  

He complained of increased startle reflex.  He reported that 
he avoids parties because of the noise and commotion 
associated with them and because of the gunpowder used for 
making cracking noises, which he finds intolerable.

There was no evidence of delusional material and the veteran 
was not paranoid.  He was alert and oriented times three.  
Recall was one of three items at three minutes.  Recent and 
remote memory were fair.  Concentration was not impaired.  He 
was able to discern similarities and differences among common 
objects in a concrete manner. 

The examiner commented that the veteran was significantly 
disabled by his PTSD, that it caused him to lose his job, and 
that he is now unable to think clearly enough to drive his 
car in familiar neighborhoods.  It was noted that he was 
overwhelmed by his anxiety and residual fear.  The diagnosis 
was PTSD, chronic.

Outpatient treatment clinic reports from the VA outpatient 
treatment clinic in Ponce, Puerto Rico, dated in October 
1995, show the veteran receiving treatment for PTSD.  He was 
on medication, Sertraline 100mg P.O. daily, and clonazepam 
.5mg twice daily.  He reported episodes of chills, 
nervousness, and amnesia associated with talking about the 
war, and seeing TV war movies.  He was noted to be coherent, 
relevant, in contact with reality, hyperactive, tense, and 
had an anxious mood.  There was some irritability and his 
affect was distant.  He had shifty eyes.  There was no 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  The diagnosis was PTSD, rule out atypical depression.

Records dated in November 1995 show the veteran reporting 
good response to clonazepam and Paxil.  He stated he was 
sleeping better and the nocturnal hallucinations, or re-
experiencing of war events, were down to a trickle.  
Evaluation showed he was alert and oriented times three.  He 
was coherent, relevant, and in contact with reality.  His 
mood was constricted and anxious.  He was very nervous, 
hyperalert, and had shifting eyes.  There were no suicidal or 
homicidal ideations.  He related fairly well and his 
cognitive functions were stable.  The assessment was again 
PTSD, rule out atypical depression.

Notes dated in December 1995 show the veteran reporting 
improvement in symptoms.  He expressed gratitude.  He was 
alert and oriented times three.  He was coherent and showed 
no acute psychotic symptoms.  There was no suicidal or 
homicidal ideation.  He was tense and hyperactive with poor 
eye contact.  Speech was tense and hesitant and affect was 
constricted.  The assessment was PTSD and atypical 
depression.

Notes dated in February 1996 show the veteran reporting 
improvement with current medications, but with 
photosensitivity.  He had no major complaints.  He was alert 
and oriented times three.  He was coherent, relevant, and in 
contact with reality.  There was no suicidal or homicidal 
ideation.  His mood was very anxious.  He sat at the edge of 
his chair, and was restless and hypervigilant.  His affect 
was constricted.  The assessment was PTSD and atypical 
depression.

Notes dated in May 1996 show the veteran reporting that he 
used to see a man in the tree next to his home, but that with 
his medication this had stopped.  He also reported that his 
previous eagerness to start a fight with the slightest 
provocation had improved with medication.  He stated that at 
a festival in his town fireworks caused him two days of 
unwanted re-experiencing of war events.  He reported that the 
same happens whenever he meets another veteran who engages 
him in conversation about the war.  He was alert and oriented 
times three, coherent, and cooperative.  He was on edge and 
restless, but not psychotic.  There was no suicidal or 
homicidal ideation.  The assessment was PTSD and atypical 
depression.

Notes dated in July 1996 show the veteran stating that his 
medications help very much, but that he remains socially 
isolated.  He complained of occasional forgetfulness, recall, 
and immediate.  He had many thoughts regarding the war.  He 
was in contact with reality.  His mood was anxious, but he 
was not depressed.  The diagnosis was PTSD, stable.

Notes dated in November 1996 show the veteran reporting that 
nightmares continued significantly abated with his current 
medications.  He narrated many instances and events from the 
Korean war, including instances when he had been reported as 
missing in action.  The examiner noted that he had 
astonishing recall of details.  He went on and on after being 
prompted by the explanation of an answer to his question of 
why he was nervous when eating.  The association to feeding 
times in Korea triggered a vast amount of these finely 
detailed accounts.  

At present he reported that he is always scared without fear, 
i.e. hyperalertness.  He had moderate avoidance behavior.  He 
was alert and oriented times three.  He was coherent, 
logical, and fluent.  He was not psychotic and there was no 
suicidal or homicidal ideations.  His mood was anxious, 
tense, and restless.  He narrated Korean war events as if 
they had occurred one week ago.  Cognitive functions were 
preserved.  Insight and judgement were fair.  The assessment 
was PTSD, prolonged.

The report of a VA PTSD examination, conducted in September 
1997, shows the veteran giving a history of having worked as 
a teacher and school director for 26 years in Puerto Rico.  
He lived with his wife and two of his children.  He reported 
service in an infantry unit.  He was exposed to direct combat 
and participated in several battles.  He complained that he 
is unable to work, that he has to stay home all day, he does 
not feel well, and he forgets many things.  

On examination he was noted to be clean, adequately dressed 
and groomed.  He was alert and oriented times three.  His 
mood was anxious.  His affect was constricted.  His 
attention, concentration, and memory were good.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgement were 
fair.  He exhibited good impulse control.  His global 
assessment of functioning (GAF) was 65.  The diagnosis was 
PTSD, by record.

The United States Court of Veterans Appeals (Court) has held 
that, when the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Inasmuch as Congress 
neither provided otherwise nor permitted the Secretary to do 
otherwise with regard to the schedular rating criteria for 
evaluating psychoneurotic disorders, the Board must apply 
whichever schedular criteria, as between those in effect 
prior to November 7, 1996, and those effective on that date, 
are more favorable to the appellant because his claim was 
filed before the schedular criteria were changed.  In this 
case, the Board finds that the veteran's disability most 
closely resembles the criteria for a 50 percent rating under 
the old rating schedule.  He does not meet the criteria for a 
70 percent rating under either schedule; therefore, neither 
is more favorable to him.

The severity of major depression is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9434 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, A 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The 30 percent rating currently assigned the veteran for his 
post-traumatic stress disorder contemplates a level of 
severity that is productive of occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (1998).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.  A 70 
percent rating is assigned for severe impairment.

The objective medical evidence of record indicates that the 
veteran's current symptomatology most closely resembles the 
criteria for a 50 percent evaluation under the old criteria.  
On VA examination in September 1994, it was noted that he was 
significantly impaired by PTSD.  The old criteria for a 50 
percent evaluation called for a finding of considerable 
impairment.  The Board finds that the veteran's disability 
more nearly approximates the criteria of a higher, 50 
percent, evaluation.

The objective medical evidence of record does not currently 
show symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships, as would be required for a 70 percent rating 
under the new criteria.  

The medical evidence of record also does not show severe 
impairment in his ability to establish effective 
relationships with others, as is required for a 70 percent 
rating under the criteria in effect prior to November 7, 
1996.  He remains in close contact with his family.  His 
marriage of many years is intact, and he has reported 
significant improvements in his symptomatology since he began 
medication.


2.  Entitlement to an effective date earlier than August 10, 
1994, for a grant of service connection for PTSD.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1996).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 and Supp. 1998).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim or a claim reopened after final disallowance "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (1998).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).  With 
a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (1998).

When the veteran filed his claim for a psychiatric condition 
in 1983, he did not specifically file a claim for service 
connection for PTSD.  However, PTSD is an acquired 
psychiatric disorder.  Therefore, when he filed his claim for 
PTSD in August 1994, it was a claim to reopen his previously 
denied claim for service connection for a nervous disorder.

Pursuant to the above regulations, the veteran is not 
entitled to an effective date earlier than August 10, 1994, 
for the grant of service connection for PTSD.  His claim was 
received on August 10, 1994.  Entitlement to service 
connection was not shown by the medical evidence until the VA 
examination on September 12, 1994.  Entitlement to service 
connection requires, among other things, medical evidence of 
a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  At the time he filed his claim, there was no 
evidence of record showing treatment for or diagnosis of 
PTSD.  Prior to the denial of his 1983 claim, he provided a 
statement from Dr. Benedicto which noted that the veteran was 
under treatment for diffusive neurosis and insomnia.  It was 
noted that he did not respond to treatment, and should be 
evaluated by a specialist.  There was no follow up treatment, 
or records, which indicated a diagnosis of PTSD.  There was 
no medical opinion or evidence which related the medical 
statement dated in 1983 with his military service.

Thus, the Board concludes that an effective date earlier than 
August 10, 1994, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(b)(2)(i) and (r) (1998).  In this case, the facts are 
not in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an increased evaluation, of 50 percent, for 
PTSD is granted.
Entitlement to an effective date, earlier than August 10, 
1994, for service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

